Citation Nr: 1030522	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right fifth finger 
disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a heart disorder to 
include a heart murmur.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In March 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In May 2008, the Board remanded these matters to the RO to 
attempt to obtain the Veteran's service treatment records.  After 
accomplishing the requested action to the extent possible, the RO 
continued the denial of each claim (as reflected in the March 
2010 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for tinnitus, 
heart disorder, skin disorder and varicocele are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does 
not have a current diagnosis of a right fifth finger disorder.

2.  The evidence of record shows that the Veteran does not have a 
current bilateral hearing impairment as defined under VA 
regulations.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right fifth finger disorder have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that a 
January 2005 letter satisfied the duty to notify provisions and 
it was provided to the Veteran prior to the initial decision by 
the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter advised the Veteran what information and 
evidence was needed to substantiate his service connection claims 
for residuals of a right fifth finger injury and bilateral 
hearing loss.  The letter also requested that the Veteran provide 
enough information for the RO to request records from any sources 
of information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records and records from 
State or local governments.  The Board observes the notice 
provided to the Veteran did not address either the rating 
criteria or effective date provisions that are pertinent to the 
Veteran's claim.  Nonetheless, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disorders.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claims and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains 
the Veteran's service treatment records, VA treatment records and 
VA examination reports dated in December 2005.

The December 2005 VA examination reports reflect that the 
examiners obtained a history of the Veteran's claimed disorders 
from the Veteran and provided a physical evaluation of his 
hearing and right fifth finger.  The examiner of the general VA 
examination also obtained X-rays of the Veteran's right fifth 
finger.  The examiners determined that the Veteran's right fifth 
finger was normal with no loss of function and his hearing was 
within normal limits bilaterally.  It is unclear whether the 
examiner of the general examination reviewed the claims file.  In 
addition, although the examiner of the audiological examination 
noted that she reviewed the claims file, at that time most of the 
Veteran's service treatment records were not associated with the 
claims file.  The Court recently held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report 
or opinion is fully cognizant of the claimant's past medical 
history."  In this case, the examiners relied on the Veteran's 
lay statements, which are consistent with the Veteran's service 
treatment records.  Thus, the Board finds that this error is not 
prejudicial to the Veteran as it does not affect the essential 
fairness of the adjudication and the examination is adequate for 
rating purposes.

Furthermore, the claims file contains the Veteran's statements 
and testimony in support of his claims. The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases 
that are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Right Fifth Finger

The Veteran filed a claim for residuals of a right fifth finger 
injury in November 2004.  He contends that the he injured his 
right fifth finger during active service and he has had 
intermittent stiffness in that finger ever since that injury.  

As noted above, the Veteran must have a diagnosis of a disorder 
or disability in order to be entitled to service connection.  A 
VA treatment record dated in July 2005 reveals that the Veteran 
complained of pain of the right fifth finger.  The physician 
assistant noted that the Veteran had full range of motion.  He 
had a fine tremor of the extended hands, with no resting tremor.  
The physician noted that the Veteran had a history of subluxation 
of the middle of the joint of the right little finger.  This does 
not provide the Veteran with the required diagnosis because the 
clinician, by using the word "history," means that he did not 
provide the diagnosis.  Furthermore, pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran 
was provided with a VA examination in December 2005.  He reported 
that he injured and dislocated his right pinky finger during 
service.  The Veteran noted that he has no problems with his 
right fifth finger except that it gets stiff occasionally.  
Examination of the right fifth finger revealed that there was no 
swelling, edema, effusion, deformity, tenderness or stiffness.  
Range of motion of the right fifth finger was within normal 
limits.  There was no pain noted during the movements of the 
right fifth finger.  The examiner determined that the examination 
of the right fifth finger was normal with no loss of function and 
X-rays were negative.  Based on the foregoing, the Board finds 
that a preponderance of the medical evidence shows that the 
Veteran does not have a current diagnosis of any residual 
disability due to the in-service injury of the right fifth 
finger.

Regarding the Veteran's statements of stiffness and pain of the 
right fifth finger, the Board notes that the Veteran, as a lay 
person, is competent to report these symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to 
report that he has a specific diagnosis of a right fifth finger 
disorder, because that assessment does not involve a simple 
diagnosis.  Therefore, the Veteran's statements that he currently 
has a right fifth finger disorder have no probative value because 
lay persons are not competent to offer medical opinions as to 
specific diagnoses that require special knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosis of a right 
fifth finger disorder, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As 
no diagnosis has been shown in this case, the Board concludes 
that service connection for a right fifth finger disorder is not 
warranted.

Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in November 2004.  He contends that his hearing loss 
is due to exposure to small arms fire as a gunner's mate during 
military service.  

In assessing the Veteran's service connection claim for hearing 
loss, the Board must first determine whether the Veteran has a 
current hearing disability under VA regulations.  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the 
Court has held that the threshold for normal hearing is from 0 to 
20 decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  

The Veteran was provided with a VA examination in December 2005.  
The December 2005 audiological examination revealed puretone 
thresholds in the right ear were 5 decibels at 500 hertz, 20 
decibels at 1000 hertz, 25 decibels at 2000 hertz, 20 decibels at 
3000 hertz and 15 decibels at 4000 hertz.  The speech recognition 
score using the Maryland CNC Test was 96 percent for the right 
ear.  The puretone thresholds for the left ear were 5 decibels at 
500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 
25 decibels at 3000 hertz and 20 decibels at 4000 hertz.   The 
speech recognition score for the left ear using the Maryland CNC 
Test was 96 percent.  The record also contains a VA treatment 
record dated in June 2005, which demonstrated puretone thresholds 
in the right ear were 15 decibels at 500 hertz, 20 decibels at 
1000 hertz, 25 decibels at 2000 hertz, 20 decibels at 3000 hertz 
and 10 decibels at 4000 hertz.  The speech recognition score 
using the Maryland CNC Test was 100 percent for the right ear.  
The puretone thresholds for the left ear were 10 decibels at 500 
hertz, 15 decibels at 1000 hertz, 15 decibels at 2000 hertz, 25 
decibels at 3000 hertz and 5 decibels at 4000 hertz.  The speech 
recognition score for the left ear using the Maryland CNC Test 
was 96 percent.  Although, the evidence of record shows that the 
Veteran has some hearing loss in both ears, his hearing 
impairment does not meet the definition of a current hearing loss 
disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting current bilateral hearing loss disability 
consists of lay statements from the Veteran.  Lay persons can 
provide an eyewitness account of a Veteran's observable symptoms, 
such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, the Veteran is not competent to report 
that he meets the auditory decibel threshold that is required for 
the Veteran's hearing impairment to be considered a disability 
under VA regulations, because that assessment does not involve a 
simple diagnosis.  Therefore, while the Board has considered the 
Veteran's assertions, it finds that he is not competent to state 
that he meets the auditory decibel threshold required for his 
hearing impairment to be considered a disability under VA 
regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).

The grant of service connection requires competent evidence to 
establish a diagnosis of the claimed disability.  In the case of 
hearing loss, the regulations explicitly state the auditory 
decibel threshold required.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where an in-service disease or injury has resulted in a 
disability.  In the absence of competent medical evidence of the 
bilateral hearing loss, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

1.  Entitlement to service connection for a right fifth finger 
disorder is denied.

2.  Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the remaining issues on appeal.

The Board observes that the Veteran was provided with a VA 
examination in December 2005 for his claimed heart disorder and 
varicocele and a VA examination in February 2006 for his claimed 
skin disorder.  The December 2005 examiner determined that the 
Veteran's heart was normal and there was no evidence of 
varicocele.  However, the record contains medical evidence that 
the Veteran has a current diagnosis of a heart murmur and 
varicocele.  The February 2006 VA examiner noted a history of 
skin rash with no evidence of a skin rash or disease on 
examination.  The Veteran is competent to report observable 
symptoms, such as a skin rash.  Furthermore, the record contains 
photos of the Veteran's skin rash.  The Board observes that the 
VA examiners in December 2005 and February 2006 did not provide 
an opinion on whether the Veteran's heart disorder, varicocele or 
skin disorder are etiologically related to military service.   
The Board has determined that an etiological opinion is necessary 
to decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (holding that once the VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).

The Board observes that the Veteran was provided with a VA 
examination in December 2005 to evaluate his claim for tinnitus.  
The VA examiner provided the opinion that tinnitus is less likely 
than not related to military service because tinnitus must 
accompany a compensable level of hearing loss to exist (citing to 
two treatises).  The Board finds that the rationale for the 
examiner's conclusion is unclear and appears to be based in part 
on a legal determination as the audiologist used the term 
"compensable hearing loss."  VA laws and regulations do not 
require the Veteran to have compensable hearing loss to receive 
service connection for tinnitus.  In addition, the Board finds 
that the VA examination is inadequate, as the examiner did not 
address the Veteran's lay statements of symptoms of tinnitus in 
service and a continuity of symptoms since service in her 
rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Thus, the Board concludes 
that the Veteran should be provided with another VA examination 
and opinion for his tinnitus claim.  
 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by a cardiologist to 
determine the identity and etiology of 
any heart disorder, if present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder 
was reviewed in connection with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion with 
respect to whether the Veteran's heart 
disorder to include a heart murmur or 
any other heart disorder found on 
examination is at least as likely as not 
(i.e., a fifty percent or greater 
probability) etiologically related to 
the Veteran's active military service to 
include any symptomatology shown in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

2.	Schedule the Veteran for a VA 
examination and opinion to determine the 
etiology of the Veteran's varicocele.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's varicocele is at least as 
likely as not (i.e., a fifty percent or 
greater probability) related to the 
Veteran's active military service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	Schedule the Veteran for a VA 
examination and opinion to determine the 
etiology of the identity and etiology of 
any skin disorder, if present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's skin rash or any other skin 
disorder found on examination is at 
least as likely as not (i.e., a fifty 
percent or greater probability) related 
to the Veteran's active military 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The examiner must specifically 
address the Veteran's lay statements 
with respect to the Veteran's rash.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	Schedule the Veteran for a VA 
examination and opinion to determine the 
etiology of the Veteran's tinnitus.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's tinnitus is at least as likely 
than not (i.e., a fifty percent or 
greater probability), related to the 
Veteran's active military service.  The 
examiner should provide a complete 
rationale for conclusions reached.  The 
examiner must specifically address the 
Veteran's report of tinnitus in service 
and intermittent tinnitus since service 
in rendering his or her opinion.  Please 
send the claims folder to the examiner 
for review. 

5.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement to service connection for 
a heart disorder to include a heart 
murmur, tinnitus, varicocele and a skin 
disorder, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned 
to the Board for further consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


